Exhibit 10.1

JOINDER AGREEMENT

Reference is made to the that certain Fifth Amended and Restated Credit
Agreement dated as of April 30, 2013 by and among Gladstone Business Investment,
LLC, Gladstone Management Corporation, as Servicer, the Lenders and Managing
Agents parties thereto from time to time, and Key Equipment Finance Inc., as
Administrative Agent, (as amended, modified or restated from time to time, the
“Credit Agreement”). Capitalized terms used and not otherwise defined herein are
used with the meanings set forth or incorporated by reference in the Credit
Agreement.

EVERBANK COMMERCIAL FINANCE, INC. (the “New Managing Agent”), EVERBANK
COMMERCIAL FINANCE, INC. (the “New Lender”; and together with the New Managing
Agent, the “New Lender Group”), the Administrative Agent, the Borrower and the
Servicer agree as follows:

1. Borrower has requested that the New Lender Group become a “Lender Group”
under the Credit Agreement.

2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Administrative Agent and (ii) the date of this
Joinder Agreement.

3. By executing and delivering this Joinder Agreement, each of the New Managing
Agent and the New Lender (i) confirms that it has received a copy of the Credit
Agreement and such Transaction Documents and other documents and information
requested by it, and that it has, independently and without reliance upon
Borrower, Servicer, any Lender, any Managing Agent or the Administrative Agent,
and based on such documentation and information as it has deemed appropriate,
made its own decision to enter into this Joinder Agreement; (ii) agrees that it
shall, independently and without reliance upon Borrower, Servicer, any Lender,
any Managing Agent or the Administrative Agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
any of the Transaction Documents; (iii) appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers and discretion under the Credit Agreement and the Transaction Documents
as are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
(iv) agrees that it shall perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Managing Agent and a Lender, respectively; (v) specifies as
its address for notices the office set forth beneath its name on the signature
pages of this Joinder Agreement; and (vi), in the case of the New Lender,
appoints and authorizes the New Managing Agent as its Managing Agent to take
such action as a managing agent on its behalf and to exercise such powers under
the Credit Agreement, as are delegated to the Managing Agents by the terms
thereof.

4. On the Effective Date of this Joinder Agreement, both of the New Managing
Agent and the New Lender shall join in and be a party to the Credit Agreement
and, to the extent provided in this Joinder Agreement, shall have the rights and
obligations of a Managing Agent, and a Lender, respectively, under the Credit
Agreement.

5. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

6. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written, such execution being made on Schedule I hereto.

* * * * *

1

Schedule I
to
Joinder Agreement
Dated June 12th, 2013

Section 1.

The “Commitment” with respect to the New Lender is:

EverBank Commercial Finance, Inc. $20,000,000

Section 2.

The “Group Advance Limit” with respect to the New Lender Group is $20,000,000.



    NEW LENDER: EVERBANK COMMERCIAL FINANCE, INC.



    By:      /s/ David D’Antonio      

Name: David D’Antonio
Title: Managing Director
Address for notices:
EverBank Commercial Finance, Inc.
700 East Gate Drive, Suite 310
Mount Laurel, NJ 08054
E-mail: Dave.Dantonio@EverBank.com
and LFLoanAdmin@EverBank.com



    NEW MANAGING AGENT: EVERBANK COMMERCIAL FINANCE, INC.



    By:      /s/ David D’Antonio      



    Name: David D’Antonio
Title: Managing Director

Address for notices:
EverBank Commercial Finance, Inc.
700 East Gate Drive, Suite 310
Mount Laurel, NJ 08054
E-mail: Dave.Dantonio@EverBank.com
And LFLoanAdmin@EverBank.com

2

Consented to this       12th       day of June, 2013 by:

KEY EQUIPMENT FINANCE INC.,
as Administrative Agent

By:      /s/ Richard S. Andersen      
Name: Richard S. Andersen
Title: Vice President


GLADSTONE BUSINESS INVESTMENT, LLC,


as Borrower

By:            /s/ David Gladstone      
Name: David Gladstone
Title: Chairman and CEO


GLADSTONE MANAGEMENT CORPORATION,


as Servicer

By:            /s/ David Gladstone      
Name: David Gladstone
Title: Chairman, CEO and President


3